Citation Nr: 1441591	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  07-27 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a pulmonary condition, claimed as respiratory cancer, to include as secondary to herbicide exposure and service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for skin cancer, claimed as melanoma, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to August 1976. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This case was previously before the Board in November 2010 and February 2014 when it was remanded for additional development.  The Board finds that there has been substantial compliance with its Board's prior remand with regard to the Veteran's claim of entitlement to service connection for skin cancer.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a pulmonary condition, claimed as respiratory cancer, to include as secondary to herbicide exposure and service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's skin cancer, squamous cell cancer of the penis, did not manifest in service or within one year thereafter; the most persuasive and credible evidence of record does not relate the Veteran's skin cancer to his military service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer, squamous cell cancer of the penis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a),(e), 3.385 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in November 2010 and February 2014.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the prior remands was to obtain outstanding VA treatment records and to provide the Veteran a VA examination.  A review of the record indicates that the specified VA treatment records have been obtained and associated with the Veteran's claims file.  Additionally, VA examinations were provided in May 2012 and April 2014.  Therefore, the Board finds that the AOJ has complied with the Board's orders in the November 2010 and February 2014 remands, and that the Board may now proceed with the adjudication of the claim.  

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letter dated in August 2007, VA satisfied its duty to notify the Veteran.  Specifically, the AOJ notified the Veteran of the information and evidence necessary to substantiate the claim; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran how disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been associated with the claims file.  VA provided the Veteran with VA examinations in May 2009, May 2012, and February 2014.  Taken together, the examination reports reflect that the examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, and rendered an appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claim, de novo.  

Legal Criteria 

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In addition, specifically enumerated disorders, including malignant tumors, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Exposure to toxic herbicide agents shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f) (West 2002).  Specifically, VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to an herbicide agent, during such service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran and his representative assert that the Veteran's skin cancer is related to his in-service herbicide exposure.

VA treatment records and examination reports indicate that the Veteran was diagnosed with squamous cell carcinoma of the penis.  VA treatment records indicate that the original carcinoma was removed in November 2005.  The Veteran developed another lesion and it was removed in May 2007.  Although there is currently no evidence of reoccurrence, the Veteran had squamous cell carcinoma of the penis during the pendency of the claim.  Thus, the first Shedden element is satisfied.  

With regard to the second Shedden element, an in-service event, injury, or disease, the Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnosis related to squamous cell carcinomas.  Nonetheless, the Veteran had active service in the Republic of Vietnam from August 1967 to March 1969 and is therefore presumed to have been exposed to herbicide agents.  Accordingly, the second Shedden element is also met.  

The Veteran's claim turns on whether there is a nexus between his squamous cell carcinoma of the penis and an in-service event, injury, or disease.

The Veteran's July 1976 report of medical examination at separation noted his skin and genitourinary examinations were normal.  Furthermore, the Veteran indicated that he was in good health and specifically denied having any skin diseases.  

Private treatment records from Memorial Medical Center dated in October 1976, and June 1977, indicated that the Veteran's skin and genitourinary examinations were negative.  

The genitourinary examination portion of an October 1991 VA examination, in conjunction with another claim, was silent for any complaints and noted that genitalia examination revealed no evidence of testicular masses or penile lesions.  

SSA records received in May 1993 are silent for any evidence of skin cancer, to include squamous cell cancer of the penis.

The Veteran was provided a VA genitourinary examination in April 2009.  The examiner noted that the Veteran had been diagnosed with penile malignancy, but did not provide an etiological opinion.

The Veteran was provided another VA examination in May 2012.  The examiner opined that the Veteran's penile cancer was less likely than not related to his military service.  The examiner explained that squamous cell carcinoma of the skin had no specific etiology but was not shown to be associated with Agent Orange exposure.  

An April 2014 examiner opined that the Veteran's squamous cell cancer of the penis was not due to or a result of military service.  The examiner explained that there was no known association between any activity performed in service and squamous cell cancer.  

After reviewing all evidence of record regarding the etiology of the Veteran's squamous cell cancer of the penis, the Board finds that the VA opinions are the most persuasive nexus evidence.  The examiners reviewed the entire claims file and rendered negative etiological opinions that were consistent with one another and the evidence of record.

The Board recognizes the Veteran's belief that his squamous cell cancer of the penis is related to active service, to include his in-service herbicide exposure.  Although a layperson is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of cancer falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As the Veteran has not been shown to have any specialized medical skills or training, he is not competent to provide an etiological opinion.  Consequently, the Board attributes greater weight to the VA examiners' opinions as they were provided by trained medical professionals who reviewed the claims file, examined the Veteran, and noted the Veteran's reported history, all prior to providing the negative nexus opinions.  

The Board notes that under 38 C.F.R. § 3.309(e) (2013), certain disease are presumptively associated with herbicide exposure.  However, squamous cell carcinoma is not a presumptive disease associated with exposure to an herbicide agent under 38 C.F.R. § 3.309(e) (2013).  Accordingly, the presumptions set forth in 38 C.F.R. §§ 3.303 and 3.309 (e)(2013) do not apply.  

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, there is no evidence of skin cancer within one year of separation from service.  To the contrary, multiple private treatment records dated within the one-year presumptive period expressly noted that the Veteran's skin and genitourinary examinations were negative for any abnormalities.  Therefore, service connection on a presumptive basis is not warranted.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for skin cancer is denied.  


REMAND

A review of the record indicates that further development is needed prior to adjudicating the claim.  

In a June 2013 correspondence, the Veteran's representative asserted that the Veteran's Chronic Obstructive Pulmonary Disease (COPD) was aggravated by his service connected PTSD.  To date, the Veteran has not been provided with proper VCAA notice of the information and evidence needed to substantiate a secondary service connection claim.  Additionally, none of the VA examination reports of record address whether the Veteran's COPD is aggravated by his service-connected PTSD.  Accordingly, a remand is warranted to provide the Veteran with VCAA notice concerning secondary service connection and obtain a nexus opinion addressing secondary service connection.  

Furthermore, the Board finds that the findings of the May 2012 and April 2014 examiners need to be reconciled.  The May 2012 VA examiner diagnosed the Veteran with asthma, COPD, and cardiopulmonary complications inclusive of cor pulmonale, right ventricular hypertrophy, and pulmonary hypertension.  The examiner then opined that the Veteran's pulmonary conditions began with an asthmatic attack in 1990.  The February 2014 remand found that the May 2012 examiner's opinion was inadequate because it failed to address the etiology of the Veteran's asthma, which the examiner opined was the cause of the Veteran's pulmonary conditions.  The April 2014 examiner only diagnosed the Veteran with COPD.  The examiner did not address the Veteran's asthma or reconcile this diagnosis with the May 2012 examiner's diagnoses.  Furthermore, the April 2014 examiner stated that the Veteran's primary risk factor for COPD was that he was a smoker for 40 years.  The examiner failed to address VA treatment records indicating that the Veteran had severe COPD despite having a minimal smoking history.   

Accordingly, the case is REMANDED for the following actions:

1.  Send a proper VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran and his representative of the information and evidence necessary to substantiate a claim of secondary service connection.

2.  Obtain and associate with the record all VA treatment records dated from October 2011 to present from the VA medical center in Albany, New York, along with records from all associated outpatient clinics.   

3.  Thereafter, schedule the Veteran for a VA examination.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and a review of the claims file, the examiner should provide an opinion as to:

a.  Identify all pulmonary conditions.  The examiner should note that the May 2012 examiner diagnosed the Veteran with asthma, COPD, and cardiopulmonary complications inclusive of cor pulmonale, right ventricular hypertrophy, and pulmonary hypertension.  If any of the above diagnoses are not present, the examiner should reconcile his findings with the May 2012 examination report.  

b.  Whether it is at least as likely as not (50 percent or greater probability) that any pulmonary condition is related to active service. 

In providing the requested opinion, the examiner should address the April 18, 2007 VA treatment note stating, "Etiology of severe COPD despite minimal smoking history is of interest."  

c.  Whether it is at least as likely as not (50 percent or greater probability) that any pulmonary condition, to include COPD, was caused by the Veteran's service-connected PTSD.

d.  Whether it is at least as likely as not (50 percent or greater probability) that any pulmonary condition, to include COPD, was aggravated by the Veteran's service-connected PTSD.

The examiner should specifically address VA treatment records noting that the Veteran's COPD was exacerbated by anxiety.  

Aggravation is defined for legal purposes as a permanent increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b) (2013).

Any opinion expressed should be accompanied by a complete rationale.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and an appropriate period for the Veteran to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


